
	

115 S3362 IS: Full-Service Community Schools in Distressed Communities Act of 2018
U.S. Senate
2018-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3362
		IN THE SENATE OF THE UNITED STATES
		
			August 22, 2018
			Mr. Brown (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide grants to communities affected by substance use disorder to enable those communities to
			 plan for and implement full-service community schools.
	
	
		1.Short title
 This Act may be cited as the Full-Service Community Schools in Distressed Communities Act of 2018.
 2.FindingsCongress makes the following findings: (1)More than half of our Nation’s school children, approximately 25,000,000 students, live in low-income households. This is the highest proportion of students living in low-income households since the statistic has been collected.
 (2)Data shows the rising national trend of opioid use in middle to high school age youth in rural areas. According to a 2013 study of children aged 12 through 17, non-medical prescription drugs are the second most used type of drug used next to marijuana, with opioids being the most common among those non-medical prescription drugs.
 (3)Centers for Disease Control and Prevention data shows rural areas have seen a rise in overdose death with rural opioid usage at 17.0 per 100,000 people, rising above the urban overdose rate of 16.2 per 100,000 people for the first time since this data has been collected.
 (4)Integrated student supports, expanded learning time and opportunities, family and community engagement, and collaborative leadership are key practices of community school models (referred to in this section as community schools) and research shows that those key practices are found in high quality schools that address barriers to learning from outside the school.
 (5)A 2017 report indicates that community schools have the potential for closing racial and economic achievement gaps.
 (6)Community schools that provide integrated student supports, such as counseling, medical and dental services, and transportation are associated with positive and improving student outcomes in areas such as attendance, social and emotional functioning, and academic achievement.
 (7)Community schools that provide well-designed expanded learning and opportunities have positive academic and nonacademic outcomes, including improvements in student attendance, behavior, and academic achievement at those community schools.
 (8)Positive student outcomes such as reduced absenteeism, improved academic achievement, and improved student climate are associated with the strong family and community engagement practices of community schools. Research shows that these practices increase trust inside the school community among students, parents, and teachers, which relates to positive student outcomes.
 (9)Collaborative leadership structures and practice in community schools create conditions that improve student learning and well-being as well as improved relationships inside and outside of the school.
 3.Full-service community schools grants for distressed communitiesSubpart 2 of part F of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7271 et seq.) is amended by adding at the end the following:
			
				4626.Full-service community schools grants for distressed communities
 (a)DefinitionsIn this section: (1)Collaborative leadership structureThe term collaborative leadership structure means an advisory and coordinating leadership structure that—
 (A)includes— (i)not less than 2 representatives from each participating local educational agency, of which not less than one shall be an educator; and
 (ii)not less than 1 representative from each participating, system-level partner, which may include government agencies, parents, underrepresented groups in the community, key pipeline service providers, and a broad array of other stakeholders supported by the community;
 (B)advises the grantee on the use of grant funds under this section; (C)provides information, input, and recommendations to the grantee to support the full-service community schools, including recommending memoranda of understanding between the grantee, representatives of the collaborative leadership structure, and other participants in the initiative to facilitate policy, resource alignment, and the provision of adequate resources to support the full-service community schools; and
 (D)otherwise assists the grantee with implementation of the grant under this section. (2)School-site advisory teamThe term school-site advisory team means a team that includes not less than 1 representative of each of the following groups:
 (A)Teachers. (B)Specialized instructional support personnel.
 (C)Community partners. (D)School administration, including administrative staff and other non-instructional staff.
 (E)Students. (F)Parents.
 (b)In generalThe Secretary shall award grants, on a competitive basis, to eligible entities described in section 4622(1)(B) to enable those eligible entities to plan for, build capacity for, and implement full-service community schools.
					(c)Application
 (1)In generalAn eligible entity described in section 4622(1)(B) that desires a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require, including, at a minimum—
 (A)a description of the eligible entity; (B)a description of the capacity of the eligible entity to coordinate and, in collaboration with its partner entities, facilitate the provision of pipeline services at two or more full-service community schools;
 (C)a memorandum of understanding, among all partner entities in the eligible entity, that includes a commitment to establishing a collaborative leadership structure that contributes to planning and implementation of a full-service community school program;
 (D)the identification of a minimum of 2 schools that— (i)show an interest, voluntarily, in participating in a full-service community school program;
 (ii)have a demonstrated need for a full-service community school; and (iii)have committed to establishing or designating a school site advisory team to support the school's full-service community school initiative;
 (E)the designation of an individual to serve as the district liaison, who will direct the planning and implementation of the grant under this section, including by coordinating with service providers;
 (F)a description, including relevant data, regarding any substance use disorder problems in the area served by each local educational agency that is part of the eligible entity;
 (G)a preliminary list of pipeline services, including existing and additional pipeline services, to be coordinated and provided by the eligible entity and its partner entities; and
 (H)an assurance that the eligible entity and its partner entities will focus services on schools eligible for a schoolwide program under section 1114.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that—
 (A)include a local educational agency that serves a county in which there has been a high overdose rate, a high rate of drug-related deaths, or a high rate of drug-related incarceration; and
 (B)will establish full-service community schools at schools— (i)in which not less than 40 percent of students are eligible for free or reduced-price meals under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
 (ii)that operate a schoolwide program under section 1114. (3)Reservation of fundsThe Secretary shall reserve 30 percent of the funds appropriated to carry out this section to award grants under this section to eligible entities that are eligible for the Rural Education Achievement Program under subpart 1 or 2 of part B of title V.
						(d)Uses of funds
						(1)Planning
 (A)In generalAn eligible entity receiving a grant under this section shall use grant funds during the first year of the grant (or a shorter period of time if the eligible entity completes the planning report described in paragraph (2) in less than 1 year) to—
 (i)convene the community-wide collaborative leadership structure not later than 60 days after the date of receipt of the grant;
 (ii)in collaboration with the collaborative leadership structure, identify full-time, school-designated site coordinators for each full-service community school to work with the district liaison on the planning and implementation of the grant under this section, including coordinating with service providers;
 (iii)following the administration of a thorough needs and asset assessment at each school site and an analysis of the results, work with site coordinators to identify, and collaborate with, service providers (which may include public, private, and nonprofit agencies or organizations that provide higher education, educational enrichment, substance abuse prevention and education, mental and physical health services, housing assistance, transportation, job training, and social welfare services) that have the capacity, and demonstrated effectiveness, to participate in a full-service community school and provide pipeline services for a full-service community school in the relevant area; and
 (iv)complete a planning report, as described in paragraph (2), that details the implementation plan before moving forward with implementation.
 (B)Revision of collaborative leadership structureAn eligible entity may revise the eligible entity's collaborative leadership structure membership, as needed, to reflect the results of each full-service community school’s needs and asset assessment and the eligible entity’s subsequent identification of partner entities.
 (2)Planning reportNot later than 1 year after the date on which the grant under this section was awarded, the eligible entity shall submit to the Secretary a planning report, which shall include the following:
 (A)A description of the actions taken to coordinate and, in collaboration with its partner entities, facilitate the provision of pipeline services at two or more full-service community schools.
 (B)A comprehensive plan that includes descriptions of the following: (i)The student, family, and school community to be served, including demographic information.
 (ii)How the full-service community schools initiative contributes to advancing the strategic school improvement goals and efforts of the local educational agencies that serve the full-service community schools.
 (iii)Results of a thorough needs and assets assessment of students, staff, families, and communities that identifies the academic, physical, nonacademic, physical and mental health, and other needs of students, families, and community residents.
 (iv)Annual measurable performance objectives and outcomes, including an increase in the number and percentage of families and students targeted for services each year of the program, in order to ensure that children are—
 (I)meeting the challenging State academic standards established under section 1111(b); and (II)safe, healthy, and supported by engaged families.
 (v)Pipeline services, including existing and additional pipeline services, to be coordinated by the site coordinator and provided by the eligible entity and its partner entities, including an explanation of—
 (I)why such services have been selected, including references to the needs and assets assessment described in clause (iii);
 (II)how such services will improve student academic achievement; (III)how such services address social and emotional needs of students and the use of trauma informed care;
 (IV)how such services will address the annual measurable performance objectives and outcomes described in clause (iv); and
 (V)what services are designed to address the needs for youth transitioning out of high school or disconnected youth aged 16 through 24.
 (vi)Plans to ensure that each full-service community school site has a full-time site coordinator of pipeline services at such school, including a description of the applicable funding sources, plans for professional development for the personnel managing, coordinating, or delivering pipeline services, plans to establish school-site advisory teams, and plans for joint utilization of school facilities, which shall include opportunities for collaboration at each school between the site coordinator, members of the school-site advisory team, families, and the community to plan, evaluate progress, and re-assess needs.
 (vii)Plans for annual evaluation based upon attainment of the performance objectives and outcomes described in clause (iv).
 (viii)Plans for sustaining the programs and services described in this subsection after the grant period, including through the use of eligible Federal funds provided under title I and other funds provided under this title.
 (3)ImplementationAfter submission of the planning grant under paragraph (2), for the remainder of the grant period an eligible entity receiving a grant under this section shall use grant funds to—
 (A)in collaboration with partner entities and service providers identified under paragraph (1)(A)(iii), facilitate the provision of pipeline services for not less than 2 full-service community schools in the area served by the eligible entity; and
 (B)support and enable the liaison described in paragraph (1)(A)(ii) to lead the collaborative leadership structure and carry out the activities described in the eligible entity's grant application and planning report under this section.
							(e)Duration; Renewal
 (1)DurationGrants under this section shall be awarded for a 5-year period. (2)RenewalThe Secretary may renew a grant under this section for an additional 2-year period, after considering the eligible entity's performance on the indicators described in subsection (d)(2)(B)(iv).
 (f)Grant amountsMinimum grants awarded under this section shall be in the amount of $150,000 for each community school that an eligible entity will develop and support under the grant, for each year of the grant and each year of a renewal grant.
 (g)Evaluations by the institute of education sciencesThe Secretary, acting through the Director of the Institute of Education Sciences, shall conduct evaluations of the effectiveness of grants awarded under this section in planning for, building capacity for, and implementing full-service community schools.
 (h)Evaluations by granteesThe Secretary shall require each eligible entity receiving a grant under this section to— (1)conduct annual evaluations of the progress achieved with the grant in planning for, building capacity for, and implementing full-service community schools;
 (2)use such evaluations to refine and improve activities carried out through the grant and the annual measurable performance objectives and outcomes under subsection (d)(2)(B)(iv); and
 (3)make the results of such evaluations publicly available, including by providing public notice of such availability.
 (i)Rule of constructionNothing in this section shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded school or local educational agency employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.
 (j)Supplement, not supplantFunds made available to an eligible entity through a grant under this section for activities described in this section may be used only to supplement, and not supplant, any other Federal, State, or local funds that would otherwise be available to carry out the activities assisted under this section.
 (k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $45,000,000 for each of fiscal years 2019, 2020, 2021, 2022, and 2023..
		
